DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2022 has been entered.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 is allowable over the prior art record since the cited references, in particular Chung (US 2011/0187691), In et al. (US 2016/0217728), Yoshinaga et al. (US 8,502,810), taken alone or in combination do not teach or suggest a scan driver comprising “a plurality of masking transistors respectively connected to a plurality of output terminals of the plurality of first stages, and configured to selectively transfer the plurality of intermediate scan signals in response to a masking signal, respectively, wherein the output terminal of a stage of the first stages is electrically connected to an input terminal of a next stage from among the first stages to enable a signal from the output terminal of the stage of the first stages to pass to the input terminal of the next stage without passing through a corresponding masking transistor of the masking transistors; and a plurality of second stages including a plurality of input terminals respectively connected to the plurality of masking transistors, and configured to selectively output a plurality of scan signals based on the plurality of intermediate scan signals selectively transferred by the plurality of masking transistors” in combination with the other limitations in the claim.
Independent Claim 17 is allowable over the prior art record since the cited references, in particular Chung (US 2011/0187691), In et al. (US 2016/0217728), Yoshinaga et al. (US 8,502,810) taken alone or in combination do not teach or suggest a display device comprising a plurality of masking transistors respectively connected to a plurality of output terminals of the plurality of first stages, and configured to selectively transfer the plurality of intermediate scan signals in response to the masking signal, respectively, wherein the output terminal of a stage of the first stages is electrically connected to an input terminal of a next stage from among the first stages to enable a signal from the output terminal of the stage of the first stages to pass to the input terminal of the next stage without passing through a corresponding masking transistor of the masking transistors; and a plurality of second stages including a plurality of input terminals respectively connected to the plurality of masking transistors, and configured to selectively output a plurality of scan signals based on the plurality of intermediate scan signals selectively transferred by the plurality of masking transistors, in combination with the other limitations in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 form.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/Primary Examiner, Art Unit 2627